COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:             01-12-00990-CV
Style:                    The Better Business Bureau of Metropolitan Houston, Inc.
                          v John Moore Services, Inc. and John Moore Renovation, LLC
                  *
Date motion filed :       January 30, 2013
Type of motion:           Motion to stay trial court proceedings
Party filing motion:      Appellant


         The motion to stay trial court proceedings is DENIED.



Judge's signature: /s/ Michael Massengale

                   Acting individually        Acting for the Court


Date: February 12, 2013




November 7, 2008 Revision